JUDGMENT ORDER *
RICHARD L. NYGAARD, Circuit Judge.
This cause came to be considered on the record from the United States District Court for the District of Delaware and was submitted pursuant to Third Circuit LAR 34.1(a) on May 20, 2014.
After considering the District Court’s referral to the Bankruptcy Court (In re Allegheny Health Educ. and Research Foundation, 383 F.3d 169, 175 (3d Cir. 2004)), and other contentions raised by the Appellants, it is now hereby ORDERED and ADJUDGED by this Court that, essentially for the reasons stated in the District Court’s memorandum order entered on March 21, 2013, the same is hereby AFFIRMED.
Costs are taxed against appellants.

 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not constitute binding precedent.